           Case 5:20-cv-00563-DAE Document 22 Filed 02/23/21 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

MARIO QUINTANILLA, #03470071                    §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §          SA-20-CV-563-DAE
                                                §
CAPTAIN MARTIN GONZALES,                        §
SHERIFF DAVID SOWARD, AND                       §          JURY DEMANDED
OFFICER AMANDA FAZ,                             §
                                                §
                      Defendants.               §

      COUNTY DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO FILE
           SUPPLEMENT TO MOTION FOR SUMMARY JUDGMENT

       Defendants Captain Martin Gonzales, Sheriff David Soward and Officer Amanda Faz,

(collectively, the “County Defendants”) file this Motion for Extension of Time to File Supplement

to Motion for Summary Judgment and state as follows:

                      PROCEDURAL BACKGROUND AND STATUS

       The County Defendants filed a Motion to Dismiss Plaintiff’s Amended Complaint (ECF

No. 14).

       After construing the Motion to Dismiss as a Motion for Summary Judgment (ECF No. 15),

the Court ordered the County Defendants to file a supplement addressing Plaintiff’s claim

construed under the Fourteenth Amendment on or before February 17, 2021 (ECF No. 21).

                                   GROUNDS FOR RELIEF

       Last week, Texas experienced a winter storm with widespread power outages, some

planned and some not. The undersigned counsel were without internet, electricity and water for

an extended period of time.
         Case 5:20-cv-00563-DAE Document 22 Filed 02/23/21 Page 2 of 2



       The County Defendants request a 14-day extension of time to file a supplement to their

motion for summary judgment. Under the County Defendants’ requested extension of time, the

County Defendants’ new deadline would be Wednesday, March 3, 2021.

       The County Defendants have not been able to communicate with Plaintiff. Plaintiff is,

therefore, presumed opposed.

                                          PRAYER

       The County Defendants request the Court grant this Motion for Extension of Time to File

Supplement to Motion for Summary Judgment by extending the deadline until March 3, 2021.


                                           Respectfully submitted,


                                           /s/ Ben Zinnecker
                                           Larry J. Simmons – Attorney-in-Charge
                                           Texas Bar No. 00789628
                                           Federal I.D. No. 18830
                                           ljsimmons@germer.com
                                           Ben Zinnecker – Of Counsel
                                           Texas Bar No. 24066504
                                           Federal I.D. No. 1269224
                                           bzinnecker@germer-austin.com
                                           GERMER PLLC
                                           America Tower
                                           2929 Allen Parkway, Suite 2900
                                           Houston, TX 77002
                                           (713) 650-1313 – Telephone
                                           (713) 739-7420 – Facsimile

                                           COUNSEL FOR DEFENDANTS


                               CERTIFICATE OF SERVICE

        I hereby certify that on the 23rd day of February, 2021, a true and correct copy of the
foregoing document was forwarded to all known counsel of record pursuant to the Federal Rules
of Civil Procedure.

                                           /s/ Ben Zinnecker
                                           Ben Zinnecker



                                             -2-
